ACCEPTED
                                                                            05-15-00034-CR
                                                                  FIFTH COURT OF APPEALS
                                                                           DALLAS, TEXAS
                                                                       1/12/2015 6:55:09 PM
                                                                                 LISA MATZ
                                                                                     CLERK

                              IN THE

                    FIFTH COURT OF APPEALS                  FILED IN
                                                     5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                      OF TEXAS AT DALLAS             1/12/2015 6:55:09 PM
                                                           LISA MATZ
SUMMER RAE HARRIS                 §     Appeal No. 05-15-00034-CR
                                                             Clerk
                                  §     Trial No. F14-60100
                                  §
VS.                               §
                                  §
                                  §
THE STATE OF TEXAS                §

            CERTIFICATE OF SERVICE - CORRECTED

      This is to certify that a copy of this Certificate of Service –
Corrected has been served on the State via electronic mail in lieu of
mailing to the physical address shown below and that the State’s copy
of the Unopposed Motion to Extend Time to File Notice of Appeal was
sent after it was filed via electronic mail in lieu of mailing to the
physical address shown below as follows on January 12, 2015:

Dallas County District Attorney’s Office
Appellate Division
133 N. Riverfront Blvd. LB 19
Dallas, Texas 75207
*Sent via e-mail to LISA.SMITH@dallascounty.org*

                      Respectfully submitted,

                      /s/Christian T. Souza
                      Christian T. Souza
                      SBN: 00785414
                      4303 N. Central Expressway
                      Dallas, Texas 75205
                      Tel. (214) 862-7462
                      Fax: (214) 696-0867
                      E-Mail: ctsouza@gmail.com